Except as to plaintiff Benjamin Stem and defendant Papkin, judgment is unanimously reversed and a new trial ordered, unless the several plaintiffs consent to a reduction of the verdict in their favor as- follows: Howard Stern, from $3,500 to $2,000; Mollie Rock, from $10,000 to $4,000; Louis Rock, from $2,000 to $1,000; Rebecca Rothfarb, from $4,000 to $2,000; Isidore Rothfarb, from $1,250 to $1,000. On the record we view the verdict as excessive, except as to the plaintiff Benjamin Stern. In the event that any of these plaintiffs fails to stipulate as to the reduction herein indicated, the nonassenting plaintiff may make appropriate application to sever as to his or her cause of action. As to the plaintiff Benjamin Stem and the defendant Papkin, the judgment is affirmed. Order appealed from unanimously affirmed, without costs. Settle order on notice. Present • — • Cohn, J. P., Breitel, Bastow, Botein and Bergan, JJ. [See ante, p. 933.]